— In an action to recover damages for breach of contract, defendants appeal from an order and judgment (one paper) of the Supreme Court, Rockland County, entered August 11, 1980, which granted plaintiff’s motion for summary judgment. Order and judgment reversed, with $50 costs and disbursements, and motion is denied. The affidavits submitted by defendants in opposition to this motion for summary judgment indicate that there exist triable issues of fact regarding plaintiff’s performance under the contract and who, in fact, was the breaching party. Thus, plaintiff’s motion should have been denied and a trial held on the issues. Mollen, P. J., Hopkins, Weinstein and Thompson, JJ., concur.